USCA4 Appeal: 22-6444      Doc: 11         Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6444


        WILLIAM Z. BOLES,

                             Plaintiff - Appellant,

                      v.

        KENNETH E. LASSITER; JAMIE COBB; HARRIS ENZOR; BRADLEY N.
        FIELDS; SERGEANT JONES; FAUSTINA F. BROWN; SUPERINTENDENT
        DAY; SUPERINTENDENT CASSIDY; LIEUTENANT PATRICK; MR.
        HAMILTON; TODD E. ISHEE,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:21-ct-03010-FL)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        William Z. Boles, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6444       Doc: 11         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               William Z. Boles seeks to appeal the district court’s order denying his motion for a

        preliminary injunction in his civil action against prison officials based on injuries he

        suffered while incarcerated. Although the order was an appealable interlocutory order at

        the time Boles filed his notice of appeal, see 28 U.S.C. § 1292(a)(1), the district court has

        now entered a final order dismissing the complaint for failing to state a claim upon which

        relief could be granted. Accordingly, we dismiss Boles’ appeal as moot. See Already, LLC

        v. Nike, Inc., 568 U.S. 85, 91 (2013) (“A case becomes moot . . . when the issues presented

        are no longer live or the parties lack a legally cognizable interest in the outcome.” (internal

        quotation marks omitted)); Dex Media W., Inc. v. City of Seattle, 696 F.3d 952, 956 n.1

        (9th Cir. 2012) (dismissing as moot appeal from denial of preliminary injunction where

        district court had entered final judgment because “deciding the preliminary injunction

        appeal would have no practical consequences”). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                         DISMISSED




                                                      2